DETAILED ACTION
Reasons for Allowance
Claims 21-28 are allowed over the prior art of record as amended in the response filed on February 10, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: capturing at least one MRI image with an MRI system; performing a quantitative assessment of edema utilizing the at least one MRI image; and computing a dose distribution resulting from an ionizing radiation beam from a radiation source, the computing utilizing the quantitative assessment of edema.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BO JOSEPH PENG/Primary Examiner, Art Unit 3793